              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                    CR 18-73-GF-BMM
                    Plaintiff,

       vs.
                                                          JUDGMENT OF
                                                          ACQUITTAL
RONALD ALLEN JORDAN, aka Beaver
Jordan,

                    Defendant.


     This case having been tried to a jury, and in accordance with the verdict of

the jury reached on May 1, 2019, IT IS ORDERED that the Defendant is

ACQUITTED of the charges in the Indictment.

     DATED this 1st day of May, 2019.
